IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11381
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROGELIO DELGADO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-312-3-R
                      --------------------
                         April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The Government has filed a motion to dismiss as frivolous

Rogelio Delgado’s appeal from the district court’s order denying

Delgado’s Fed. R. Crim. P. 36 motion to amend judgment.   Delgado

asserted in his motion that the district court’s failure to apply

U.S.S.G. § 5C1.2, the safety valve provision, at sentencing was a

mere oversight.

     Rule 36 authorizes the district court to correct clerical

mistakes in judgments, orders, or other parts of the record

arising from oversight or omission.   This rule cannot be employed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11381
                                -2-

to amend the substantive terms of a sentence otherwise correctly

imposed.   See United States v. Massey, 827 F.2d 995, 1005 n.1

(5th Cir. 1987).   Delgado is seeking a substantive amendment to

the sentence imposed based on the application of the safety valve

provision.   Thus, the district court did not err in determining

that Rule 36 could not be employed to amend the judgment in

conformity with Delgado’s motion.

     Because Delgado has failed to raise an issue of arguable

merit, the Government’s motion is GRANTED and the appeal is

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   Delgado’s motion to remand the

case to the district court is DENIED.

     MOTION TO DISMISS GRANTED; MOTION TO REMAND DENIED; APPEAL
     DISMISSED.